
	
		III
		109th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mrs. Clinton (for
			 herself, Mr. Brownback, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			July 25, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Condemning the murder of United States
		  journalist Paul Klebnikov on July 9, 2004, in Moscow, and the murders of other
		  members of the media in the Russian Federation. 
	
	
		Whereas, on July 9, 2004, United States journalist Paul
			 Klebnikov was murdered by gunmen as he exited the Moscow offices of Forbes
			 Magazine;
		Whereas no person has been convicted of any offense in
			 connection with the murder of Mr. Klebnikov;
		Whereas Mr. Klebnikov is survived by his wife Helen and
			 his 3 young children;
		Whereas 12 journalists have been murdered in the Russian
			 Federation since 2000 and Mr. Klebnikov was the first and only citizen of the
			 United States among those journalists;
		Whereas the Office of the Russian Prosecutor General
			 arrested and tried Musa Vahaev and Kazbek Dukzov for the murder of Mr.
			 Klebnikov;
		Whereas Musa Vahaev and Kazbek Dukzov were acquitted on
			 May 5, 2006, of the charges of murdering Mr. Klebnikov;
		Whereas the Government of Russia has stated that the
			 murder of Mr. Klebnikov was ordered by Khozh-Akhmed Nukhayev, a fugitive
			 Chechen criminal gang leader, but has not publicly released any evidence of the
			 complicity of Mr. Nukhayev;
		Whereas it remains unclear who ordered the murder of Mr.
			 Klebnikov or if any party will be convicted of that crime;
		Whereas the attorneys that represented the Klebnikov
			 family have alleged that numerous procedural violations occurred during the
			 trial;
		Whereas a group of investigative journalists from the
			 United States has launched an independent inquiry into the death of Mr.
			 Klebnikov;
		Whereas the 2005 Country Reports on Human Rights Practices
			 published by the Department of State indicated that the Government of Russia
			 had continued to weaken the independence and freedom of expression of the media
			 industry of Russia, particularly among the major national television networks
			 and regional media outlets of that country; and
		Whereas, on June 4, 2006, President Putin told a
			 conference of the World Association of Newspapers that A progressive
			 state requires a free press.: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns—
				(A)the murder of
			 United States journalist Paul Klebnikov on July 9, 2004, in Moscow; and
				(B)the murders of
			 other members of the media in the Russian Federation;
				(2)commends the
			 Office of the Russian Prosecutor General for its continuing investigation of
			 the murder of Mr. Klebnikov;
			(3)urges the
			 Government of Russia—
				(A)to continue its
			 inquiries to determine all parties involved in the murder of Mr. Klebnikov;
			 and
				(B)to bring those
			 parties responsible for the murder of Mr. Klebnikov to justice;
				(4)urges the
			 Government of Russia to accept offers of assistance with the investigation of
			 the murder of Mr. Klebnikov from—
				(A)the United
			 States; and
				(B)other concerned
			 governments;
				(5)urges the
			 Government of Russia, upon request, to extend appropriate assistance to
			 investigative journalists who have started to conduct independent inquiries
			 relating to the death of Mr. Klebnikov, to the extent that such assistance
			 conforms with the privacy safeguards and the laws of Russia; and
			(6)urges the
			 Government of Russia to take appropriate action to protect the independence and
			 freedom of—
				(A)the media of
			 Russia; and
				(B)all visiting
			 members of the media.
				
